  Case: 4:19-cr-00568-SNLJ-JMB Doc. #: 29 Filed: 02/18/20 Page: 1 of 4 PageID #: 60



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA                                  )
                                                           )
        Plaintiff,                                         )
                                                           )
 v.                                                        ) No. 4:19 CR 568 SNLJ (JMB)
                                                           )
 SHON SANDERS                                              )
                                                           )
        Defendant.                                         )




 DEFENDANT'S MOTION TO SUPPRESS EVIDENCE AND STATEMENTS SEIZED ON
                            JUNE 19, 2019

      Comes now Defendant Shon Sanders (“Sanders”), through his attorney, Brocca

Morrison, Assistant Federal Public Defender, and respectfully requests the Court enter an

order suppressing the evidence seized and statements made as a result of Sanders’ detention

and arrest on June 19, 2019.

      The items seized and the statements made by Sanders are delineated below. The search

was unconstitutional. Therefore, any evidence obtained as a result of the stop and search must

be suppressed. In support of this motion, Mr. Thompson states:

                                              Facts

      On June 19, 2019, according to the incident report provided, St. Louis City police

officers received a radio assignment relative to a “suspicious person” called in by the United

States Probation Office. The call identified Sanders as being in the area of Shreve and Bessie
  Case: 4:19-cr-00568-SNLJ-JMB Doc. #: 29 Filed: 02/18/20 Page: 2 of 4 PageID #: 61



near a white Buick Lacrosse with tinted windows and expired temporary license plate tags.

The officers were told Sanders was wearing a blue shirt and blue jeans.

       They went to area and observed a vehicle matching the description. After 20 minutes of

surveillance, they saw Sanders get into the car and followed him briefly before determining

the license plate tags were expired. They activated their lights and stopped the car. Sanders

provided his driver’s license and the officers determined there was an active arrest warrant for

him for violating his Federal Supervised Release. He was asked to get out of the vehicle and

arrested. He was searched and the officers seized $2,366.05. According to officers, he then

consented to a search of vehicle and officers found empty capsules and plastic bags which

prompted them to bring in a dog to sniff the center console and trunk. According to the report,

there was a positive hit on both. Officers then searched further—finding a scale, a little glass

container with residue on it, and a black handgun. When questioned at the scene, Sanders

stated he was a drug user not a dealer. He later gave a statement at the police station

indicating the firearm was his.

       Some of the facts reported by the police are disputed by Sanders. An evidentiary

hearing will provide further facts for the Court.

                                            Argument

       A. Motion to Suppress

       The Fourth Amendment provides that “the right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be

violated.” U.S. Constitution, Amend. IV. “This inestimable right of personal security belongs

as much to the citizen on the streets of our cities as to the homeowner closeted in his study to

                                                2
   Case: 4:19-cr-00568-SNLJ-JMB Doc. #: 29 Filed: 02/18/20 Page: 3 of 4 PageID #: 62



dispose of his secret affairs.” Terry v. Ohio, 392 U.S. at 9. A police officer may stop and briefly

question a person if the officer has a reasonable articulable suspicion of criminal activity. Terry

v. Ohio, 392 U.S. 1, 21 (1968). After making a lawful Terry stop, an officer may conduct an

investigation reasonably related in scope to the circumstances which justified the interference

in the first place. Id. at 20.

        Under the Fourth Amendment, a traffic stop is reasonable if it supported by either

probable cause or an articulable and reasonable suspicion that a traffic violation has occurred.

United States v. Washington, 455 F.3d 824, 826 (8th Cir. 2006). An officer may conduct checks

unrelated to a traffic stop, but he may not do so in a manner that prolongs the stop. Rodriguez

v. United States, 135 S.Ct. 1609 (2015).

       In this case, Sanders was allegedly operating a vehicle with expired tags and had a

warrant out for his arrest. However, even if the officers had the initial reasonable suspicion to

justify a Terry stop of Sanders to detain him or probable cause to arrest him, they did not have

reason to search his vehicle without a search warrant. Therefore, there was no constitutional

justification for searching the vehicle. The scope of the search was unreasonable under the

Fourth and Fourteenth Amendments of the United States Constitution and Chimel v. California,

395 U.S. 752, 89 S. Ct. 2034, 23 L.Ed.2d 685 (1969).

       The statements made by Sanders were the product of the illegal detention and search

and seizure and should be excluded as evidence. Wong Sun v. United States, 371 U.S. 471 (1963).

       WHEREFORE, because the St. Louis Metropolitan Police Department officers searched

the vehicle without a warrant, and their search did not fall within any recognized exception



                                                 3
  Case: 4:19-cr-00568-SNLJ-JMB Doc. #: 29 Filed: 02/18/20 Page: 4 of 4 PageID #: 63



permitting a warrantless search, the evidence seized and any simultaneous and subsequent

statements made by Sanders, should be declared inadmissible evidence for purposes of trial.


                                         Respectfully submitted,


                                         /s/Brocca Morrison
                                         BROCCA MORRISON
                                         Assistant Federal Public Defender
                                         1010 Market Street, Suite 200
                                         St. Louis, Missouri 63101
                                         Telephone: (314) 241-1255
                                         Fax: (314) 421-3177
                                         E-mail: Brocca_Morrison@fd.org
                                         ATTORNEY FOR DEFENDANT

                                 CERTIFICATE OF SERVICE

I hereby certify that on February 18, 2020, the foregoing was filed electronically with the Clerk
of the Court to be served by operation of the Court’s electronic filing system upon Mr. Thomas
Rea, Assistant United States Attorney.



                                         /s/Brocca Morrison
                                         BROCCA MORRISON
                                         Assistant Federal Public Defender




                                               4
